Title: To Thomas Jefferson from Amelia Bampfield, 27 July 1805
From: Bampfield, Amelia,Bampfield, Elizabeth
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia July 27-1805
                  
                  I once more take the liberty to address you a few lines—I have to day recvd A letter from Judg Johnson which affords me pleasure to know that he is well—I have answerd it but a passage in it since struck me—where he says I am ready to submit to any Terms of reconciliation.
                  What Can he Mean—I hope Mr. Jefferson You did not Mistake My intention—or Make such A proposal to him I 
                     woud not see he to offer me or your desire it make any other terms of reconciliation than I have done—United by friendship—And that he will as I told him change the name of Margaret to Serena Amelia—or Robinett—if Mrs. Johnson likes it better—I hope she has forgiven Me for any unhappiness I innocently caused her—And the greatest of all Earthly happiness. Next My daughter is to see him blessd in his Wife & Children—I will Take an oportunity to forward you A Coppy of the letter I have written him or desire him to do it—And you May rely on My Veracity that the Circumstances Mentiond is a “Fact—And if I can prevail on only one to Believe—I shall glory in being thought worthy of persecution—With fervant prayers for your welfare 
                  I am respectfully Yours
                  
                     Amelia Bampfield 
                     
                  
                  
                     
                     Mrs. B— should not have troubled Mr Jefferson If Judge Johnsons Letter had not been detained in the Bethlehem Post Office—He says it is of consequence to him to know the names—Mama shall name but Women to him—
                  
                  
                     EGB
                  
                  
                     Mrs. S B Lowndes
                     Mrs. Nicolson—
                     Miss Dunlap—
                     Mrs. Fullerton—
                     Miss Lowry—
                  
               